                                                                                                                        525 W. Monroe Street
                                                                                                                        Chicago, IL 60661-3693
                                                                                                                        312.902.5200 tel
                                                                                                                        www.kattenlaw.com..


June 21, 2019                                                                                                           JONATHAN L. MARKS
                                                                                                                        jonathan.marks@kattenlaw.com
VIA ECF                                                                                                                 312.902.5337 direct
                                                                                                                        312.577.4518 fax


 Honorable Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re:      State Farm Mut. Auto. Ins. Co. v. 21st Century Pharmacy, Inc., et al.,
          Case No. 1:17-cv-5845-MKB-VMS – Motion to File Amended Complaint

Dear Judge Brodie:

         Plaintiff State Farm Mutual Automobile Insurance Company (“SFMA”) respectfully
requests leave to file the proposed amended complaint that SFMA submitted on April 1, 2019 with
a letter seeking a pre-motion conference. Dkts. 121, 121-1. Amendment is appropriate and no
defendant has objected in the more than two months since the request for a pre-motion conference
was filed.

         As will be recalled, on April 1, 2019, SFMA filed a request for a pre-motion conference at
which it would seek leave to amend the complaint, which attached a proposed amended complaint
as Exhibit A. Dkts. 121, 121-1. The request was within the deadline set by the Court’s schedule
for the filing of any amendment to the pleadings. See Text Order, 17-cv-5845 (E.D.N.Y. Feb. 25,
2019). SFMA’s letter describes the proposed amended complaint, which adds parties and causes
of action, and argues why amendment should be allowed. Defendants did not respond to the filing
within the seven days permitted by this Court’s individual rules, and have not responded to date.
SFMA has made numerous and repeated attempts to determine defendants’ position since the
filing, but has been unable to obtain a response.

        Based on the pendency of the amendment, following the April 1 filing, the parties have
limited discovery, taken no depositions and restricted discovery to matters that would be
appropriate under either the original or amended complaint. Amendment would add parties, and
awaiting their joinder so that they would be able to participate in upcoming discovery would be
the most efficient way to proceed. Additionally, the amendment would add causes of action and
shape the issues to be addressed in discovery. It is important to understand the scope of the case
and these issues before moving to the next stage of discovery. Accordingly, it is critical to resolve
the issue of amendment before moving forward with the vast majority of remaining discovery. As
there is currently a fact discovery cutoff of September 16, 2019, resolution of this issue of
amendment as soon as possible is essential.


             AUSTIN   CENTURY CITY     CHARLOTTE           CHICAGO          DALLAS        HOUSTON          IRVING   LOS ANGELES
                 NEW YORK    ORANGE COUNTY            SAN FRANCISCO BAY AREA                SHANGHAI        WASHINGTON, DC
                                           LONDON: KATTEN MUCHIN ROSENMAN UK LLP
                                     A limited liability partnership including professional corporations
         For the reasons set forth in SFMA’s pre-motion letter, amendment is appropriate and
should be freely granted. Accordingly, SFMA respectfully requests that the Court grant leave to
file the proposed amended complaint that SFMA submitted on April 1, 2019 with its letter seeking
a pre-motion conference.1

Sincerely,

/s/ Jonathan L. Marks

Jonathan L. Marks




1
  Because defendants have not responded to the request for a pre-motion conference, and the need to move
promptly, SFMA makes this request for leave to amend by this letter rather than through a formal motion
for leave to amend the complaint. The letter regarding the pre-motion conference includes the grounds for
granting a motion for leave to amend. It the Court would prefer, SFMA is prepared to file its motion for
leave to amend, and thus asks in the alternative for leave to file its motion for leave to amend the complaint.
